



Exhibit 10.1











BRICKELL BIOTECH, INC.
2020 OMNIBUS LONG-TERM INCENTIVE PLAN
(As amended on August 31, 2020)






--------------------------------------------------------------------------------



TABLE OF CONTENTS

PageSECTION 1GENERAL11.1.
Purpose
11.2.
Participation
11.3.
Foreign Participants
11.4.
Operation and Administration
11.5.
History
1SECTION 2DEFINITIONS2SECTION 3SHARES AND PLAN LIMITS63.1.Shares of Stock and
Other Amounts Subject to Plan63.2.Adjustments73.3.Plan Limitations8SECTION
4OPTIONS84.1.Grant of Options84.2.Option Agreement94.3.Term of
Option94.4.Exercise Price94.5.Minimum Vesting94.6.Payment of Option Exercise
Price94.7.No Repricing10SECTION 5FULL VALUE AWARDS105.1.Grant of Full Value
Award105.2.Full Value Award Agreement105.3.Conditions105.4.Minimum
Vesting11SECTION 6CASH INCENTIVE AWARDS11SECTION 7CHANGE IN CONTROL127.1.Change
in Control127.2.Committee Actions On a Change in Control12SECTION
8COMMITTEE128.1.Administration128.2.Selection of Committee138.3.Powers of
Committee138.4.Delegation by Committee148.5.Information to be Furnished to
Committee148.6.Liability and Indemnification of Committee14SECTION 9AMENDMENT
AND TERMINATION14SECTION 10GENERAL PROVISIONS15

ii





--------------------------------------------------------------------------------




10.1.General Restrictions1510.2.Tax Withholding1510.3.Grant and Use of
Awards1610.4.Dividends and Dividend Equivalents1610.5.Settlement of
Awards1610.6.Transferability1710.7.Form and Time of Elections1710.8.Agreement
With Company1710.9.Action by Company or Subsidiary1710.10.Gender and
Number1810.11.Limitation of Implied Rights1810.12.Evidence1810.13.Limitations
under Section 409A18



iii






--------------------------------------------------------------------------------



BRICKELL BIOTECH, INC.
2020 OMNIBUS LONG-TERM INCENTIVE PLAN
SECTION 1
GENERAL
1.1.  Purpose. The Brickell Biotech, Inc. 2020 Omnibus Long-Term Incentive Plan
(the “Plan”) has been established by Brickell Biotech, Inc., a Delaware
corporation, (the “Company”) to (i) attract and retain persons eligible to
participate in the Plan; (ii) motivate Participants, by means of appropriate
incentives, to achieve long-range goals; (iii) provide incentive compensation
opportunities that are competitive with those of other similar companies; and
(iv) further align the interests of Participants with those of the Company’s
other stockholders through compensation that is based on the Company’s shares;
and thereby promote the long-term financial interest of the Company and the
Related Companies including the growth in value of the Company’s shares and
enhancement of long-term stockholder return. Capitalized terms in the Plan are
defined in Section 2.
1.2.  Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become “Participants” in the Plan.
1.3.  Foreign Participants. In order to assure the viability of Awards granted
to Participants who are subject to taxation in foreign countries, the Committee
may provide for such special terms as it may consider necessary or appropriate
to accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such appendixes, supplements to, or amendments,
restatements, or alternative versions of, the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose; provided, however, that no such supplements,
amendments, restatements, or alternative versions shall increase the share
limitations contained in Section 3.1 of the Plan.
1.4.  Operation and Administration. The operation and administration of the
Plan, including the Awards made under the Plan, shall be subject to the
provisions of Section 8 (relating to operation and administration).
1.5.  History. The Plan was adopted by the Company on March 16, 2020, subject to
approval by stockholders. To the extent not prohibited by Applicable Laws,
Awards which are to use shares of Stock reserved under the Plan that are
contingent on the approval by the Company’s stockholders may be granted prior to
that meeting contingent on such approval. The Plan shall be unlimited in
duration and, in the event of Plan termination, shall remain in effect as long
as any Awards under it are
1

--------------------------------------------------------------------------------



outstanding; provided, however, that no Awards may be granted under the Plan
after the ten-year anniversary of the date on which the stockholders approved
the Plan.



SECTION 2
DEFINITIONS
2.1.  “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 8.
2.2.  “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
2.3.  “Award Agreement” means the written agreement, including an electronic
agreement, setting forth the terms and conditions applicable to each Award
granted under the Plan. The Award Agreement is subject to the terms and
conditions of the Plan.
2.4.  “Award” means any award or benefit granted under the Plan, including,
without limitation, the grant of Options and Full Value Awards.
2.5.  “Board” means the Board of Directors of the Company.
2.6.  “Change in Control” means the first to occur of any of the following:
(a) the consummation of a purchase or other acquisition by any person, entity or
group of persons (within the meaning of Section 13(d) or 14(d) of the Exchange
Act or any comparable successor provisions, other than an acquisition by a
trustee or other fiduciary holding securities under an employee benefit plan or
similar plan of the Company or a Related Company), of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the outstanding shares of Stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally;
(b) the consummation of a reorganization, merger, consolidation, acquisition,
share exchange or other corporate transaction of the Company, in each case, with
respect to which persons who were stockholders of the Company immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding securities;
2

--------------------------------------------------------------------------------



(c) the consummation of any plan of liquidation or dissolution of the Company
providing for the sale or distribution of substantially all of the assets of the
Company and its Subsidiaries or the consummation of a sale of substantially all
of the assets of the Company and its Subsidiaries; or
(d) at any time during any period of two consecutive years, individuals who at
the beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors still in office at the time of
such election or nomination who were directors at the beginning of such period).
2.7. “Code” means the United States Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.
2.8. “Committee” has the meaning set forth in Section 8.1.
2.9. “Common Stock” or “Stock” means the common stock of the Company.
2.10.  “Company” has the meaning set forth in Section 1.1.
2.11. “Consultant” means any natural person engaged as a consultant or advisor
by the Company or a Parent or Subsidiary or other Related Company (as determined
by the Committee) to render bona fide services to such entity and such services
are not in connection with the sale of shares of Stock in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.
2.12. “Director” means a member of the Board.
2.13. “Eligible Individual” means any Employee, Consultant or Director;
provided, however, that to the extent required by the Code, an ISO may only be
granted to an Employee of the Company or a Parent or Subsidiary. An Award may be
granted to an Employee, Consultant or Director, in connection with hiring,
retention or otherwise, prior to the date the Employee, Consultant or Director
first performs services for the Company or the Subsidiaries, provided that such
Awards shall not become vested prior to the date the Employee, Consultant or
Director first performs such services.
2.14.  “Employee” means any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company or a Related Company
(as determined by the Committee). Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.
3

--------------------------------------------------------------------------------



2.15.  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.16.  “Exercise Price” of each Option granted under this Plan shall be
established by the Committee or shall be determined by a method established by
the Committee at the time the Option is granted.
2.17.  “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Stock Exchange,
its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the last previous trading day prior to such date of determination, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Stock
will be the mean between the high bid and low asked prices for the Common Stock
on the last previous trading day prior to such date of determination (or, if no
bids and asks were reported on that date, as applicable, on the last trading
date such bids and asks were reported), as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
(c) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
2.18.  A “Full Value Award” is a grant of one or more shares of Stock or a right
to receive one or more shares of Stock in the future, with such grant subject to
one or more conditions, as determined by the Committee.
2.19.  An “Incentive Stock Option” or an “ISO” is an Option that is intended to
satisfy the requirements applicable to an “incentive stock option” described in
Section 422(b) of the Code.
2.20.  A “Non-Qualified Option or an “NQO” is an Option that is not intended to
be an “incentive stock option” as that term is described in Section 422(b) of
the Code.
2.21.  An “Option” entitles the Participant to purchase shares of Stock at an
Exercise Price established by the Committee. Any Option granted under this Plan
may be either an ISO or an NQO as determined in the discretion of the Committee.
4

--------------------------------------------------------------------------------



2.22.  “Outside Director” means a Director of the Company who is not an officer
or employee of the Company or the Related Companies.
2.23.  “Parent” means a parent corporation within the meaning of Section 424(e)
of the Code.
2.24.  “Participant” means the holder of an outstanding Award.
2.25.  “Period of Restriction” means the period during which the transfer of
shares of Stock are subject to restrictions and therefore, the shares of Stock
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
2.26.  “Plan” has the meaning set forth in Section 1.1.
2.27.  “Related Company” means any corporation, partnership, joint venture,
limited liability company or other entity during any period in which a
controlling interest in such entity is owned, directly or indirectly, by the
Company (or by any entity that is a successor to the Company), and any other
business venture designated by the Committee in which the Company (or any entity
that is a successor to the Company) has, directly or indirectly, a significant
interest (whether through the ownership of securities or otherwise), as
determined in the discretion of the Committee.
2.28.  “Securities Act” means the Securities Act of 1933, as amended.
2.29.  “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
2.30.  “Termination Date” means the date on which a Participant both ceases to
be an employee of the Company and the Related Companies and ceases to perform
material services for the Company and the Related Companies (whether as a
director or otherwise), regardless of the reason for the cessation; provided
that a “Termination Date” shall not be considered to have occurred during the
period in which the reason for the cessation of services is a leave of absence
approved by the Company or the Related Company which was the recipient of the
Participant’s services; and provided, further that, with respect to an Outside
Director, “Termination Date” means the date on which the Outside Director’s
service as an Outside Director terminates for any reason. If, as a result of a
sale or other transaction, the entity for which the Participant performs
services ceases to be a Related Company (and such entity is or becomes an entity
separate from the Company), the occurrence of such transaction shall be the
Participant’s Termination Date. With respect to Awards that constitute deferred
compensation subject to Section 409A of the Code, references to the
Participant's termination of employment (including references to the
Participant's employment termination, and to the Participant terminating
employment, a Participant’s separation from service, and other similar
5

--------------------------------------------------------------------------------



reference) and references to a Participant's termination as a Director
(including separation from service and other similar references) shall mean the
date that the Participant incurs a “separation from service” within the meaning
of Section 409A of the Code.



SECTION 3
SHARES OF STOCK AND PLAN LIMITS
3.1.  Shares of Stock and Other Amounts Subject to Plan. The shares of Stock for
which Awards may be granted under the Plan shall be subject to the following:
(a) Subject to the following provisions of this Section 3.1, the maximum number
of shares of Stock that may be delivered to Participants and their beneficiaries
under the Plan shall be the sum of (i) 5,179,389 shares of Stock (which number
includes all shares available for delivery under this Section 3.1(a) since the
establishment of the Plan, determined in accordance with the terms of the Plan);
and (ii) any shares granted previously under the Company’s 2009 Equity Incentive
Plan, as amended and the Amended and Restated Stock Incentive Plan of Vical
Incorporated (the “Prior Plans”) that are forfeited, expire or are canceled
after the Effective Date without delivery of shares or which result in the
forfeiture of the shares back to the Company to the extent that such shares
would have been added back to the reserve under the terms of the Prior Plans,
but not including shares that remained available for grant pursuant to the Prior
Plans that were not previously granted. Shares of Stock issued by the Company in
connection with awards that are assumed or substituted in connection with a
reorganization, merger, consolidation, acquisition, share exchange or other
corporate transaction shall not be counted against the number of shares of Stock
that may be issued with respect to Awards under the Plan.
(b) Only shares of Stock, if any, actually delivered to the Participant or
beneficiary on an unrestricted basis with respect to an Award shall be treated
as delivered for purposes of the determination under Section 3.1(a) above,
regardless of whether the Award is denominated in shares of Stock or cash.
Consistent with the foregoing:
(i) To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited or cancelled, or the
shares of Stock are not delivered on an unrestricted basis (including, without
limitation, by reason of the Award being settled in cash), such shares of Stock
shall not be deemed to have been delivered for purposes of the determination
under Section 3.1(a) above.
(ii) Subject to the provisions of paragraph (i) above, the total number of
shares of Stock covered by an Award will be treated as delivered for purposes of
this
6

--------------------------------------------------------------------------------



paragraph (b) to the extent payments or benefits are delivered to the
Participant with respect to such shares. Accordingly (A) if shares covered by an
Award are used to satisfy the applicable tax withholding obligation or Exercise
Price, the number of shares held back by the Company to satisfy such withholding
obligation or Exercise Price shall be considered to have been delivered; (B) if
the Exercise Price of any Option granted under the Plan is satisfied by
tendering shares of Stock to the Company (by either actual delivery or by
attestation, including shares of Stock that would otherwise be distributable
upon the exercise of the Option), the number of shares tendered to satisfy such
Exercise Price shall be considered to have been delivered; and (C) if shares of
Stock are repurchased by the Company with proceeds received from the exercise of
an option issued under this Plan, the total number of such shares repurchased
shall be deemed delivered.
(c) The shares of Stock with respect to which Awards may be made under the Plan
shall be: (i) shares currently authorized but unissued; (ii) to the extent
permitted by Applicable Law, shares currently held or acquired by the Company as
treasury shares, including shares purchased in the open market or in private
transactions; or (iii) shares purchased in the open market by a direct or
indirect wholly-owned subsidiary of the Company (as determined by the Chief
Executive Officer or the Chief Financial Officer of the Company). The Company
may contribute to the subsidiary or trust an amount sufficient to accomplish the
purchase in the open market of the shares of Stock to be so acquired (as
determined by the Chief Executive Officer or the Chief Financial Officer of the
Company).
3.2.  Adjustments. In the event of a corporate transaction involving the Company
(including, without limitation, any share dividend, share split, extraordinary
cash dividend, recapitalization, reorganization, merger, amalgamation,
consolidation, share exchange split-up, spin-off, sale of assets or
subsidiaries, combination or exchange of shares), the Committee shall, in the
manner it determines equitable in its sole discretion, adjust Awards to reflect
the transactions. Action by the Committee may include: (i) adjustment of the
number and kind of shares which may be delivered under the Plan; (ii) adjustment
of the number and kind of shares subject to outstanding Awards; (iii) adjustment
of the Exercise Price of outstanding Options; and (iv) any other adjustments
that the Committee determines to be equitable (which may include, without
limitation, (A) replacement of Awards with other Awards which the Committee
determines have comparable value and which are based on shares of a company
resulting from the transaction, and (B) cancellation of the Award in return for
cash payment of the current value of the Award, determined as though the Award
is fully vested at the time of payment, provided that in the case of an Option,
the amount of such payment will be the excess of value of the shares of Stock
subject to the Option at the time of the transaction over the Exercise Price).
However, in no event shall this Section 3.2 be construed to permit a
modification (including a replacement) of an Option if such modification either:
(i) would result in accelerated recognition of income or imposition of
additional tax
7

--------------------------------------------------------------------------------



under Section 409A of the Code; or (ii) would cause the Option subject to the
modification (or cause a replacement Option) to be subject to Section 409A of
the Code, provided that the restriction of this clause (ii) shall not apply to
any Option that, at the time it is granted or otherwise, is designated as being
deferred compensation subject to Section 409A of the Code.
3.3.  Plan Limitations. Subject to Section 3.2, the following additional
maximums are imposed under the Plan:
(a) The maximum number of shares of Stock that may be delivered to Participants
and their beneficiaries with respect to ISOs granted under the Plan shall be
5,179,389 shares of Stock (which number includes all shares of Stock available
for delivery under this Section 3.3(a) since the establishment of the Plan,
determined in accordance with the terms of the Plan).
(b) Notwithstanding the provisions of Sections 4.5 and 5.4 of the Plan, the
Committee may grant Awards that are not subject to the minimum vesting
limitations of Sections 4.5 (with respect to Options) and of Section 5.4 (with
respect to Full Value Awards) in certain circumstances as determined by the
Committee in its sole discretion; provided, however, that the aggregate number
of shares of Stock subject to Options and Full Value Awards granted pursuant to
the Plan that are not subject to the minimum vesting limitations of Sections 4.5
and 5.4 (excluding any such Awards to the extent that they have been forfeited
or cancelled) may not exceed 5% of the limit imposed by subsection 3.1(a)
(relating to the limit on shares of Stock granted under the Plan).



SECTION 4
OPTIONS
4.1.  Grant of Options. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant Options to an
Eligible Individual in such amounts as the Administrator, in its sole
discretion, will determine. Each Option will be designated in the Award
Agreement as either an ISO or an NQO. Notwithstanding a designation for a grant
of Options as ISOs, however, to the extent that the aggregate Fair Market Value
of the shares of Stock with respect to which ISOs are exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and any Parent or Subsidiary) exceeds $100,000, such Options will be treated as
NQOs. For purposes of this Section 4.1, ISOs will be taken into account in the
order in which they were granted, the Fair Market Value of the shares of Stock
will be determined as of the time the Option with respect to such shares of
Stock is granted, and calculation will be performed in accordance with
Section 422 of the Code and Treasury Regulations promulgated thereunder.
8

--------------------------------------------------------------------------------



4.2.  Option Agreement. Each Award of an Option will be evidenced by an Award
Agreement that will specify the date of grant of the Option, the Exercise Price,
the term of the Option, the number of shares of Stock subject to the Option, the
exercise restrictions, if any, applicable to the Option, including the dates
upon which the Option is first exercisable in whole and/or part, and such other
terms and conditions as the Administrator, in its sole discretion, may
determine.
4.3.  Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than 10 years from
the date of grant thereof. In the case of an ISO granted to a Participant who,
at the time the ISO is granted, owns capital stock representing more than 10% of
the total combined voting power of all classes of capital stock of the Company
or any Parent or Subsidiary, the term of the ISO will be five years from the
date of grant or such shorter term as may be provided in the Award Agreement.
4.4.  Exercise Price. The Exercise Price shall not be less than 100% of the Fair
Market Value of a share of Stock on the date of grant (or, if greater, the par
value, if any, of a share of Stock). In addition, in the case of an ISO granted
to an Employee who owns capital stock representing more than 10% of the voting
power of all classes of capital stock of the Company or any Parent or
Subsidiary, the per share Exercise Price will be no less than 110% of the Fair
Market Value per share of Stock on the date of grant. Notwithstanding the
foregoing provisions of this Section 4.4, Options may be granted with a per
share Exercise Price of less than 100% of the Fair Market Value per share of
Stock on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
4.5.  Minimum Vesting. Notwithstanding the foregoing, and subject to Section
3.3(b), in no event shall an Option granted to any Participant become
exercisable or vested prior to the first anniversary of the date on which it is
granted (subject to acceleration of exercisability and vesting, to the extent
permitted by the Committee, in the event of the Participant’s death, disability,
Change in Control or involuntary termination).
4.6.  Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 4 shall be subject to the following:
(a) Subject to the following provisions of this Section 4.6, the full Exercise
Price for shares of Stock purchased upon the exercise of any Option shall be
paid at the time of such exercise (except that, in the case of an exercise
arrangement approved by the Committee and described in Section 4.6(c), payment
may be made as soon as practicable after the exercise).
(b) Subject to Applicable Law, the full Exercise Price shall be payable in cash,
by promissory note, or by tendering, by either actual delivery of shares or by
9

--------------------------------------------------------------------------------



attestation, shares of Stock acceptable to the Committee (including shares
otherwise distributable pursuant to the exercise of the Option), and valued at
Fair Market Value as of the day of exercise, or in any combination thereof, as
determined by the Committee.
(c) Subject to Applicable Law, if shares are publicly traded, the Committee may
permit a Participant to elect to pay the Exercise Price upon the exercise of an
Option by irrevocably authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares of Stock) acquired upon exercise of the Option
and remit to the Company a sufficient portion of the sale proceeds to pay the
entire Exercise Price and any tax withholding resulting from such exercise.
4.7.  No Repricing. Except for either adjustments pursuant to Section 3.2
(relating to the adjustment of shares of Stock), or reductions of the Exercise
Price approved by the Company's stockholders, the Exercise Price for any
outstanding Option may not be decreased after the date of grant nor may an
outstanding Option granted under the Plan be surrendered to the Company as
consideration for the grant of a replacement Option with a lower Exercise Price.
Except as approved by Company’s stockholders, in no event shall any Option
granted under the Plan be surrendered to Company in consideration for a cash
payment or the grant of any other Award if, at the time of such surrender, the
Exercise Price of the Option is greater than the then current Fair Market Value
of a share of Stock. In addition, no repricing of an Option shall be permitted
without the approval of Company’s stockholders if such approval is required
under the rules of any stock exchange on which Stock is listed.



SECTION 5
FULL VALUE AWARDS
5.1.  Grant of Full Value Award. Subject to the terms and conditions of the
Plan, the Administrator, at any time and from time to time, may grant Full Value
Awards to Eligible Individuals in such amounts as the Administrator, in its sole
discretion, will determine.
5.2.  Full Value Award Agreement. Each Full Value Award will be evidenced by an
Award Agreement that will specify the Period of Restriction, the number of
shares of Stock granted, and such other terms and conditions as the
Administrator, in its sole discretion, may determine.
5.3.  Conditions. A Full Value Award may be subject to one or more of the
following, as determined by the Committee:
(a) The grant shall be in consideration of a Participant’s previously performed
services, or surrender of other compensation that may be due.
10

--------------------------------------------------------------------------------



(b) The grant shall be contingent on the achievement of performance or other
objectives during a specified period.
(c) The grant shall be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant, or achievement of performance or other
objectives.
The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee.
5.4.  Minimum Vesting.
(a) Notwithstanding the foregoing, and subject to Section 3.3(b), if a
Participant’s right to become vested in a Full Value Award is conditioned on the
completion of a specified period of service with the Company or the Related
Companies, without achievement of performance targets or other performance
objectives (whether or not related to performance measures) being required as a
condition of vesting, and without it being granted in lieu of other
compensation, then the required period of service for vesting shall be not less
than one year (subject, to the extent provided by the Committee, to acceleration
of vesting in the event of the Participant’s death, disability, Change in
Control or involuntary termination). The foregoing requirements shall not apply
to grants that are a form of payment of earned performance awards or other
incentive compensation.
(b) Notwithstanding the foregoing, and subject to Section 3.3(b), if a
Participant’s right to become vested in a Full Value Award is conditioned on the
achievement of performance targets or other performance objectives (whether or
not related to performance measures and whether or not such Full Value Award is
designated as “Performance-Based Compensation”), then the required performance
period for determining the achievement of such performance targets or other
performance objectives for vesting shall be not less than one year (subject, to
the extent provided by the Committee, to acceleration of vesting in the event of
the Participant’s death, disability, Change in Control or involuntary
termination).



SECTION 6
CASH INCENTIVE AWARDS
6.1.  A Cash Incentive Award is the grant of a right to receive a payment of
cash (or in the discretion of the Committee, Shares having value equivalent to
the cash otherwise payable) that is contingent on achievement of performance or
other objectives over a specified period established by the Committee. The grant
of Cash Incentive Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee. Except as
otherwise provided in the applicable plan or arrangement, distribution of any
bonus awards by the Company or its
11

--------------------------------------------------------------------------------



Subsidiaries (whether granted this Plan or otherwise), for a performance period
ending in a calendar year, shall be made to the participant between January 1
and March 15 of the following calendar year; provided, however, that for
purposes of determining compliance with Code section 409A, a payment will be
considered to satisfy the requirement of this sentence if distribution is made
no later than the end of the calendar year following the end of the applicable
performance period.



SECTION 7
CHANGE IN CONTROL
7.1.  Change in Control. Subject to the provisions of Section 3.2 and the
authority of the Committee to take the actions permitted pursuant to Section
7.2, the occurrence of a Change in Control shall have the effect, if any, with
respect to any Award as set forth in the Award Agreement or, to the extent not
prohibited by the Plan or the Award Agreement, as provided by the Committee.
7.2.  Committee Actions On A Change in Control. On a Change in Control, if the
Plan is terminated by the Company or its successor without provision for the
continuation of outstanding Awards hereunder, the Committee may cancel any
outstanding Awards in return for cash payment of the current value of the Award,
determined with the Award fully vested at the time of payment, provided that in
the case of an Option, the amount of such payment will be the excess of value of
the shares of Stock subject to the Option at the time of the transaction over
the Exercise Price; provided, further, that in the case of an Option, such
Option will be cancelled with no payment if, as of the Change in Control, the
value of the shares of Stock subject to the Option at the time of the
transaction are equal to or less than the Exercise Price. However, in no event
shall this Section 7.2 be construed to permit a payment if such payment would
result in accelerated recognition of income or imposition of additional tax
under Section 409A of the Code.



SECTION 8
COMMITTEE
8.1.  Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 8. The Committee shall be selected by the Board,
and shall consist of two or more members of the Board. Unless otherwise provided
by the Board, the Compensation Committee of the Board shall serve as the
Committee. As a committee of the Board, the Committee is subject to the overview
of the Board. If the Committee does not exist, or for any other reason
determined by the Board, and to the extent not prohibited by Applicable Law, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.
12

--------------------------------------------------------------------------------



8.2.  Selection of Committee. So long as the Company is subject to Section 16 of
the Exchange Act, the Committee shall be selected by the Board and shall consist
of not fewer than two members of the Board or such greater number as may be
required for compliance with Rule 16b-3 issued under the Exchange Act and shall
be comprised of persons who are independent for purposes of applicable stock
exchange listing requirements and who would meet the requirements of a
“non-employee director” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934.
8.3.  Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:
(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select individuals who shall be Eligible Individuals and who,
therefore, are eligible to receive Awards under the Plan. The Committee shall
have the authority to determine the time or times of receipt of Awards, to
determine the types of Awards and the number of shares of Stock covered by the
Awards, to establish the terms, conditions, performance targets, restrictions,
and other provisions of such Awards, to cancel or suspend Awards, and to
accelerate the exercisability or vesting of any Award under circumstances
designated by it. In making such Award determinations, the Committee may take
into account the nature of services rendered by the respective employee, the
individual’s present and potential contribution to the Company’s or a Related
Company’s success and such other factors as the Committee deems relevant.
(b) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.
(c) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to determine the terms and conditions of any Award Agreement made pursuant to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.
(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.
(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to applicable
corporate law.
13

--------------------------------------------------------------------------------



(f) Notwithstanding any other provision of the Plan, no benefit shall be
distributed under the Plan to any person unless the Committee, in its sole
discretion, determines that such person is entitled to benefits under the Plan.
8.4.  Delegation by Committee. Except to the extent prohibited by Applicable
Law, the Committee may allocate all or any portion of its responsibilities and
powers to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.
8.5.  Information to be Furnished to Committee. The Company, Subsidiaries and
any applicable Related Company shall furnish the Committee with such data and
information as it determines may be required for it to discharge its duties. The
records of the Company, Subsidiaries and any applicable Related Company as to an
employee’s or Participant’s employment (or other provision of services),
termination of employment (or cessation of the provision of services), leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.
8.6.  Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Company or any Related
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director or employee of the Company or
Related Company. The Committee, the individual members thereof, and persons
acting as the authorized delegates of the Committee under the Plan, shall be
indemnified by the Company against any and all liabilities, losses, costs and
expenses (including legal fees and expenses) of whatsoever kind and nature which
may be imposed on, incurred by or asserted against the Committee or its members
or authorized delegates by reason of the performance of a Committee function if
the Committee or its members or authorized delegates did not act dishonestly or
in willful violation of the law or regulation under which such liability, loss,
cost or expense arises. This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.



SECTION 9
AMENDMENT AND TERMINATION
The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any
14

--------------------------------------------------------------------------------



Participant or beneficiary under any Award granted under the Plan prior to the
date such amendment is adopted by the Board (or the Committee if applicable);
and further provided that adjustments pursuant to Section 3.2 shall not be
subject to the foregoing limitations of this Section 9; and further provided
that the provisions of Section 4.7 (relating to Option repricing) cannot be
amended unless the amendment is approved by the Company's stockholders. Approval
by the Company’s stockholders will be required for any material revision to the
terms of the Plan, with the Committee’s determination of “material revision” to
take into account the exemptions under applicable stock exchange rules. No
amendment or termination shall be adopted or effective if it would result in
accelerated recognition of income or imposition of additional tax under Section
409A of the Code or, except as otherwise provided in the amendment, would cause
amounts that were not otherwise subject to Section 409A of the Code to become
subject to Section 409A of the Code.



SECTION 10
GENERAL PROVISIONS
10.1.  General Restrictions. Delivery of shares of Stock or other amounts under
the Plan shall be subject to the following:
(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to recognize an exercise of an Option or deliver any shares of Stock
or make any other distribution of benefits under the Plan unless such exercise,
delivery or distribution complies with all Applicable Laws (including, without
limitation, the requirements of the United States Securities Act of 1933 and the
securities laws of any other applicable jurisdiction), and the applicable
requirements of any securities exchange or similar entity or other regulatory
authority with respect to the issue of shares and securities by the Company.
(b) To the extent that the Plan provides for issuance of share certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by Applicable Law, the
By-laws of the Company.
(c) To the extent provided by the Committee, any Award may be settled in cash
rather than shares of Stock.
10.2.  Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares of Stock or other benefits under the Plan on satisfaction
of the applicable withholding obligations. Except as otherwise provided by the
Committee and subject to Applicable Law, such withholding obligations may be
satisfied (i) through cash payment by the Participant; (ii) through the
surrender of shares of Stock which the Participant already owns; or (iii)
through the surrender of shares of Stock to which the Participant is otherwise
entitled under the Plan (including shares otherwise distributable pursuant to
the Award); provided, however, that such shares of Stock under this clause (iii)
may be
15

--------------------------------------------------------------------------------



used to satisfy not more than the maximum individual tax rate for the
Participant in applicable jurisdiction for such Participant (based on the
applicable rates of the relevant tax authorities (for example, federal, state,
and local), including the Participant’s share of payroll or similar taxes, as
provided in tax law, regulations, or the authority’s administrative practices,
not to exceed the highest statutory rate in that jurisdiction, even if that rate
exceeds the highest rate that may be applicable to the specific Participant).
10.3.  Grant and Use of Awards. In the discretion of the Committee, an Eligible
Individual may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to an Eligible Individual. Subject to
Section 4.7 (relating to repricing), Awards may be granted as alternatives to or
replacement of awards granted or outstanding under the Plan, or any other plan
or arrangement of the Company or a Subsidiary or a Related Company (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary or a Related Company). Subject to the
overall limitation on the number of shares of Stock that may be delivered under
the Plan, the Committee may use available shares of Stock as the form of payment
for compensation, grants or rights earned or due under any other compensation
plans or arrangements of the Company or a Subsidiary or a Related Company,
including the plans and arrangements of the Company or a Subsidiary or a Related
Company assumed in business combinations. Notwithstanding the provisions of
Section 4.4, Options granted under the Plan in replacement for awards under
plans and arrangements of the Company or a Subsidiary or a Related Company
assumed in business combinations may provide for Exercise Prices that are less
than the Fair Market Value of the shares of Stock at the time of the replacement
grants, if the Committee determines that such Exercise Price is appropriate to
preserve the economic benefit of the award. The provisions of this Section shall
be subject to the provisions of Section 10.13.
10.4.  Dividends and Dividend Equivalents. An Award (other than an Option) may
provide the Participant with the right to receive dividend or dividend
equivalent payments with respect to shares of Stock subject to the Award;
provided, however, that no dividend or dividend equivalents granted in relation
to Full Value Awards that are subject to vesting shall be settled prior to the
date that such Full Value Award (or applicable portion thereof) becomes vested
and is settled. Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in shares of Stock, will be subject to the
Company's By-laws as well as Applicable Law and further may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in share of Stock
equivalents. The provisions of this Section shall be subject to the provisions
of Section 10.13.
10.5.  Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, the granting of replacement Awards, or combination thereof
16

--------------------------------------------------------------------------------



as the Committee shall determine. Satisfaction of any such obligations under an
Award, which is sometimes referred to as “settlement” of the Award, may be
subject to such conditions, restrictions and contingencies as the Committee
shall determine. The Committee may permit or require the deferral of any Award
payment or distribution, subject to such rules and procedures as it may
establish, which may include provisions for the payment or crediting of interest
or dividend equivalents, and may include converting such credits into deferred
share of Stock equivalents. Except for Options designated at the time of grant
or otherwise as intended to be subject to Section 409A of the Code, this Section
10.5 shall not be construed to permit the deferred settlement of Options, if
such settlement would result in deferral of compensation under Treas. Reg.
§1.409A-1(b)(5)(i)(A)(3) (except as permitted in Sections (i) and (ii) of that
section). Each Subsidiary shall be liable for payment of cash due under the Plan
with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Subsidiary by the Participant.
Any disputes relating to liability of a Subsidiary for cash payments shall be
resolved by the Committee. The provisions of this Section shall be subject to
the provisions of Section 10.13.
10.6.  Transferability. Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.
10.7.  Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.
10.8.  Agreement With Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Committee. A copy of such document shall be
provided to the Participant, and the Committee may, but need not require that
the Participant sign a copy of such document. Such document is referred to in
the Plan as an “Award Agreement” regardless of whether any Participant signature
is required.
10.9.  Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary or Related Company shall be by resolution
of its board of directors, or by action of one or more members of the board
(including a committee of the board) who are duly authorized to act for the
board, or (except to the extent prohibited by Applicable Law or applicable rules
of any stock exchange) by a duly authorized officer of such company.
17

--------------------------------------------------------------------------------



10.10.  Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
10.11.  Limitation of Implied Rights.
(a) Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary or Related Company whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary or Related Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the shares of Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company or any Subsidiary or Related
Company, and nothing contained in the Plan shall constitute a guarantee that the
assets of the Company or any Subsidiary or Related Company shall be sufficient
to pay any benefits to any person.
(b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee or other individual the
right to be retained in the employ of the Company or any Subsidiary or Related
Company or the right to continue to provide services to the Company or any
Subsidiary or Related Company, nor any right or claim to any benefit under the
Plan, unless such right or claim has specifically accrued under the terms of the
Plan. Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any rights as a stockholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights and is registered in the Company's Register of share of stockholders.
(c) All Stock and shares issued under any Award or otherwise are to be held
subject to the provisions of the Company's By-laws and each Participant is
deemed to agree to be bound by the terms of the Company's By-laws as they stand
at the time of issue of any shares of Stock under the Plan.
10.12.  Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
10.13.  Limitations under Section 409A. The provisions of the Plan shall be
subject to the following:
(a) Awards will be designed and operated in such a manner that they are either
exempt from the application of, or comply with, the requirements of Section 409A
of the Code, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet
18

--------------------------------------------------------------------------------



the requirements of Section 409A of the Code and will be construed and
interpreted in accordance with such intent, except as otherwise determined in
the sole discretion of the Administrator. To the extent that an Award or
payment, or the settlement or deferral thereof, is subject to Section 409A of
the Code the Award will be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Section 409A of the Code.
(b) Neither Section 10.3 nor any other provision of the Plan shall be construed
to permit the grant of an Option if such action would cause the Option being
granted or the option or stock appreciation right being replaced to be subject
to Section 409A of the Code, provided that this Section (b) shall not apply to
any Option (or option or stock appreciation right granted under another plan)
being replaced that, at the time it is granted or otherwise, is designated as
being deferred compensation subject to Section 409A of the Code.
(c) Except with respect to an Option that, at the time it is granted or
otherwise, is designated as being deferred compensation subject to Section 409A
of the Code, no Option shall condition the receipt of dividends with respect to
an Option on the exercise of such Award, or otherwise provide for payment of
such dividends in a manner that would cause the payment to be treated as an
offset to or reduction of the Exercise Price of the Option pursuant Treas. Reg.
§1.409A-1(b)(5)(i)(E).
(d) The Plan shall not be construed to permit a modification of an Award, or to
permit the payment of a dividend or dividend equivalent, if such actions would
result in accelerated recognition of taxable income or imposition of additional
tax under Section 409A of the Code.


19